Citation Nr: 0633859	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for headaches.

2.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for hypertension.

3.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for hearing loss.

4.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for a respiratory disorder.

5.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for a left ankle disorder.

6.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for post-traumatic stress disorder (PTSD).

7.  Whether a substantive appeal was timely filed with 
respect to the December 2001 decision denying service 
connection for Gulf War Syndrome.

8.  Entitlement to a disability rating higher than 10 percent 
for chronic fatigue syndrome.

9.  Entitlement to a disability rating higher than 10 percent 
for fibromyalgia.

10.  Entitlement to a disability rating higher than 10 
percent for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1982 and from November 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in April 2006.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU) was denied in an October 2005 rating 
decision.  The veteran has not disagreed with that denial, 
and therefore that issue is not on appeal.  

Although the veteran disagreed with December 2001 denial of 
service connection for irritable bowel syndrome, the RO later 
granted that claim in May 2003.  Accordingly, the appeal as 
to that issue is resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

At the April 2006 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  That issue 
is not currently on appeal, but is referred to the RO for 
appropriate action.


REMAND

In August 2006, the Board sent the veteran a letter notifying 
her that the Board would consider whether she filed a timely 
substantive appeal with respect to several issues decided in 
the December 2001 rating decision.  In a response form 
received at the Board in September 2006, the veteran 
requested a Travel Board hearing at the RO.  



Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of her 
appeal.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



